At the 
outset, I congratulate you, Sir, on your election as 
President of the General Assembly for this session. We 
wish you every success and express our confidence that 
you will continue to pursue the great mission 
undertaken by the United Nations, which constitutes a 
monumental achievement in the history of humankind 
towards the promotion of dialogue and understanding 
and the resolution of issues and conflicts. That mission 
continues to be carried out in accordance with the rules 
and principles of international law, including 
humanitarian law, and on the basis of covenants that 
are consistent with the spirit of the times and the needs 
of the Organization in resolving problems and conflicts 
and confronting the enormous challenges before us, 
including poverty, hunger, the environment and climate 
change. 
 On this occasion, I also wish to commend the role 
and positive contributions of your predecessor, 
Mr. Srgjan Kerim, during the sixty-second session of 
the General Assembly. I would also like to express our 
deep appreciation for the efforts, positions and 
initiatives of Secretary-General Ban Ki-moon. They 
reflect his foresight and pragmatism regarding the 
various issues before us and in all regions that are 
suffering crises and that pose threats to world peace, 
including in particular in the Middle East region.  
 
 
37 08-52272 
 
 I highly value the Secretary-General’s 
understanding of the need to address the political and 
humanitarian issues concerning the Palestinian people 
and our region, along with the important role that 
continues to be played by various United Nations 
agencies, including the United Nations Relief and 
Works Agency for Palestine Refugees in the Near East 
(UNRWA), which continues to shoulder great burdens, 
especially in the Gaza Strip and in the refugee camps 
in the West Bank, Lebanon, Jordan and Syria. In the 
absence of such a continuous, outstanding role, we 
would have suffered even more severe and perilous 
crises than we have experienced to date. 
 This year, I should have liked to bear news of the 
achievement of a comprehensive agreement between us 
and our Israeli neighbours, bringing an end to the 
Israeli occupation of our land since 1967 and to the 
suffering of the millions of our people living as 
refugees and displaced persons in exile from their 
homeland. I believe that the entire world, with its 
differing alliances and trends, shares that desire with 
me, especially following the Annapolis conference late 
last year and the relaunching of the political process. 
That set the necessary guidelines for the advancement of 
negotiations towards the conclusion of a comprehensive 
and complete agreement on all final status issues. Such 
an agreement would lead to the realization of peace 
within our region and allow it to enter a qualitatively new 
era of relations characterized by good-neighbourliness, 
mutual recognition, security and open borders, and not 
by walls and barriers. 
 I am certain that never in the history of the 
conflict in our region have so many countries gathered 
as those that attended the Annapolis conference or 
participated in the consensus that arose there. Those 
who met not only demanded vigorous action to 
accelerate and advance negotiations towards the 
achievement of a final peace agreement, but also 
explicitly emphasized the need to remove all of the 
obstacles that have continuously impeded the 
negotiating process and cast doubt on its credibility, 
usefulness and ability to actually resolve all aspects of 
the conflict. The main obstacle I refer to is that of the 
Israeli settlement campaign and its continuation 
throughout the occupied Palestinian territory, 
particularly in East Jerusalem. 
 All of the participants in Annapolis took a united, 
firm and unprecedented stand calling for the immediate 
cessation of illegal settlement activities. It was 
recognized that this was a prerequisite for allowing the 
negotiations to resolve the conflict to lead to an end to 
the occupation and the grave, historical injustices 
inflicted on our people over the long decades. 
 The participation of most brotherly Arab 
countries in the Annapolis conference was not merely a 
symbolic gesture. On the contrary, their participation, 
in terms of both the level of attendance and the 
substance of positions, was a reflection of their 
genuine desire to embrace and support the political 
process and to address it in real earnest on the basis of 
the Arab peace initiative adopted at the Arab summit in 
Beirut in 2002. 
 Allow me, from this rostrum to recall once again 
the special importance of the Arab peace initiative. I do 
this personally in order to draw attention to the 
significance of each of its platforms, because it 
represents a major joint Arab undertaking and offers a 
historic opportunity for us to achieve peace, security 
and mutual recognition for all. 
 Indeed, it is strange to hear comments, which we 
do not understand or accept, that are used to justify the 
continuing settlements in East Jerusalem and the rest of 
the occupied Palestinian territory and refer to the land 
as if it were not occupied territory or as if peace were 
possible without an end to the occupation of all of the 
Arab territories occupied since 1967, including the 
occupied Syrian Golan and the Lebanese Sheba’a 
Farms, and without an end to the occupation of East 
Jerusalem, the capital of our future Palestinian State 
and a city holy to hundreds of millions of the faithful 
of the monotheistic religions.  
 For the purpose of the noble and peaceful 
objectives of building of a new Middle East free of 
destructive mindsets and irrational tendencies that run 
counter to the highest human values preached by all 
religions and creeds — a new Middle East free of 
weapons of mass destruction — we have been and 
remain committed to international legitimacy. We 
extend our hands for dialogue and negotiation to 
resolve the conflict in a way that provides all that is 
required for coexistence and openness to the future so 
we can build our societies and nations in accordance 
with the aspirations of our peoples to progress and in 
the spirit of the times. 
 In that context, we express our full support for 
the continuation of the indirect talks currently taking 
place between Syria and Israel with the help of sisterly 
  
 
08-52272 38 
 
Turkey. We hope that the process will culminate in the 
achievement of justice, the implementation of 
international resolutions and the affirmation of 
international legitimacy. 
 For our part, we will continue to strive to achieve 
the maximum possible progress in the current 
negotiations between us and Israel through this year, 
benefiting from past experience and relying on the 
desire of all our peoples to realize a genuine and 
comprehensive peace that will end decades of 
occupation and hostilities and result in the attainment 
of the two-State solution — the State of Palestine 
living alongside the State of Israel on the basis of the 
1967 borders — and a just and agreed solution to the 
plight of the Palestinian refugees in accordance with 
resolution 194 (III). In referring to the benefits of past 
experience, I wish to convey clearly that partial or 
interim solutions or the dropping or deferral of those 
core issues are unacceptable and unviable and will 
maintain the roots of the conflict, thus undermining 
any achievement on the road to peace. The solution 
must be comprehensive, complete, detailed and 
wholehearted. 
 The solution we aspire to must include a 
mechanism to ensure its full and faithful 
implementation pursuant to the timetable agreed upon. 
All that inevitably requires international supervision of 
the implementation of the solution, as well as a more 
effective role for the international Quartet in 
safeguarding the solution we will reach and an 
effective guarantor role for the Security Council and 
various other United Nations bodies. 
 At this juncture, I would like to express our 
appreciation for the role played by the United States 
Administration, President George Bush and Secretary 
of State Condoleezza Rice in advancing the 
negotiations and the peace process, as well as their 
efforts to remove the obstacles that stand in its way. I 
also wish to commend the positions taken by the Arab, 
Islamic and non-aligned countries, which have always 
taken firm stances in support of a just peace. I would 
like to express our appreciation for the role played by 
the European Union, which has supported our efforts in 
every possible way, and the role and positions of the 
Russian Federation, the People’s Republic of China 
and Japan, as well as of our friends and colleagues in 
Latin America and Africa who have always supported 
the advancement and continuity of the political 
process. 
 As humankind celebrates the sixtieth anniversary 
of the adoption of the Universal Declaration of Human 
Rights, the conditions being endured by our people are 
increasingly severe and complex. Our nation, which 
possesses only a small area of land, continues to suffer 
the fragmentation and discontiguity of its cities and 
villages as a result of more than 600 checkpoints and 
roadblocks on all main and secondary roads. There is 
no precedent for that in modern history. The harshest 
and most painful of those barriers are those that have 
surrounded occupied East Jerusalem, severing the link 
between it and its Palestinian surroundings, not to 
mention changing the Islamic and Christian character 
of our city. 
 Attacks by Israeli settlers on Palestinian civilians 
have become daily occurrences. At the same time, 
ongoing tragedies strike every Palestinian family with 
the continuing detention and imprisonment of over 
11,000 Palestinians in Israeli jails. I know of no 
situation in today’s world comparable to ours, where a 
people is subject to the detention of such large numbers 
of its civilians and where prisons continue to be filled 
with more and more accused who are guilty only of 
wanting to be free and of envisioning a future that is 
different from the reality of occupation, siege and the 
loss of hope. 
 Despite those harsh circumstances, our National 
Authority and governing institutions have exerted 
every possible effort to improve our conditions in all 
fields, including the security, economic, education, 
health and cultural sectors. 
 I wish to express our gratitude to our brothers in 
the Arab countries, to the General Secretariat of the 
League of Arab States, and to the whole international 
community for all the important assistance extended to 
our people and our Authority in all aspects of the 
endeavour to restore the Palestinian economy, provide 
real opportunities for its advancement, and rebuild the 
Palestinian security apparatus and the various 
institutions and agencies of the Palestinian Authority. 
 In that regard, I wish to convey special thanks 
and appreciation to all the envoys from other countries 
who have provided assistance in several fields, 
particularly Mr. Tony Blair, the Quartet Special Envoy. 
It is with pride that I can say that, even under those 
most difficult conditions we have been able to achieve 
security, the rule of law and public order for most of 
 
 
39 08-52272 
 
our towns and districts, despite all the remaining 
obstacles we have to confront. 
 However, we will continue to follow that same 
path with firm determination and resolve. In that 
connection, the Paris Donor’s Conference, followed by 
the Bethlehem economic conference, were two special 
occasions in support of our national economy, our 
financial and economic institutions and treasury, and 
assistance to the Palestinian private sector, which has 
unwaveringly borne heavy burdens over the past years 
and has not failed to develop and progress. 
 There is no doubt that the ongoing siege of the 
Gaza Strip, where unemployment is endemic, is 
compounding the tragic humanitarian crisis there. It is 
unprecedented in scope and scale, and the 
opportunities for education and medical care are 
scarce, punishing and causing the malnutrition of an 
entire generation with all the consequent risks for the 
future of the entire people. 
 All of that is in addition to the transformation of 
the Gaza Strip into a huge virtual prison holding nearly 
1.5 million Palestinians. We have exerted all efforts to 
get the siege on Gaza lifted, this dear part of our 
homeland. In that regard, we express our deep 
appreciation for the role played by the brotherly Arab 
countries, especially Egypt, to alleviate the suffering 
and to help us save our people from the extremely 
difficult situation they find themselves in, including in 
particular their efforts to end the division resulting 
from the bloody coup led by Hamas against Palestinian 
legitimacy more than a year ago. 
 As I have on more than one occasion, I would 
like to reaffirm once again from this rostrum that we 
will spare no effort to achieve Palestinian national 
reconciliation. We have already announced a 
preliminary plan that opens the door for this 
reconciliation to be realized and the formation of an 
independent, impartial Government that is acceptable 
to all, but that will not place us back under siege again. 
This Government will prepare for the holding of 
legislative and presidential elections. We will continue 
building a security apparatus based on professional 
tenets, with the support of Arab security. After the 
completion of those steps, it will be possible for us to 
proceed further towards strengthening our 
reconciliation and deepening the participation of all. If 
that is not actualized, whoever rejects those principles 
and does not conform with them must bear the 
responsibility before our entire people and before the 
Arab and international positions that reject this 
disintegration and division. 
 In concluding my statement, I recall the words of 
our great Palestinian poet, Mahmoud Darwish, whom 
we recently lost and whose loss was that of a great 
cultural and humanitarian symbol and icon. Mahmoud 
Darwish glorified life and cherished his homeland, 
calling on our new generations to love life on their land 
and to preserve its continuity and to keep the torch 
always lit. Mahmoud Darwish said,  
“On this land there is something that deserves 
life, on this land there was first the beginning and 
the end — a land called Palestine — a name that 
was and is and will endure”. 